                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )       No. 06 CR 324-31
                                                  )
                 v.                               )       Judge John J. Tharp, Jr.
                                                  )
ELGIN CURB,                                       )
                                                  )
                 Defendant.

                              MEMORANDUM OPINION AND ORDER

       Defendant Elgin Curb seeks a sentence reduction pursuant to the First Step Act of 2018.

Because his sentence was previously reduced pursuant to Guideline amendments promulgated to

implement the provisions of the Fair Sentencing Act of 2010, Mr. Curb is not eligible for a sentence

reduction under the First Step Act. Accordingly, his motion is denied.

                                        I. BACKGROUND

       On September 8, 2008, Curb pled guilty to conspiring to possess with intent to distribute

and to distribute controlled substances, namely, 50 grams or more of crack cocaine, 5 kilos or more

of cocaine, and 1 kilo or more of heroin, in violation of 21 U.S.C. § 846. In his plea agreement,

Curb acknowledged that he was responsible for the distribution of at least 4.5 kilos of crack cocaine

and at least 3 kilos of heroin. ECF No. 1261, ¶ 6.1

       Curb was sentenced on June 3, 2009. Based on the amounts of crack cocaine and heroin

for which he had admitted responsibility (a marijuana equivalency of 93,000 kilograms based on

the Guidelines drug equivalency table then in effect), Curb’s base offense level was 38. The base

offense level was increased by three levels for Curb’s role in the offense and two levels for


       1
           Docket citations refer to the docket in this case (06 CR 324) unless otherwise indicated.
obstruction of justice; it was reduced by three levels based on acceptance of responsibility.

Sentencing Tr., ECF No. 1557, at 22-24. The final offense level was therefore 40 (38+3+2-3).

Curb was in criminal history category I, and the applicable guideline range was 292 to 365 months.

Judge Der-Yeghiayan, to whom this case was originally assigned, imposed a below-range sentence

of 270 months. Judgment in a Criminal Case, ECF No. 1531.

       After Curb was sentenced, Congress enacted the Fair Sentencing Act of 2010 (“FSA”) to

“restore fairness to Federal cocaine sentencing” and to reduce disparities among defendants

convicted of crimes involving cocaine base and power cocaine. Pub. L. No. 111-220, 124 Stat,

2372 (Aug. 3, 2010). The Act amended 21 U.S.C. § 841 by reducing the 100-1 cocaine-crack ratio

reflected in the drug equivalency tables to an 18-1 ratio, effectively increasing the amount of

cocaine base required to trigger mandatory minimum sentences. Before enactment of the FSA,

violations involving 50 grams or more of a mixture or substance containing cocaine base resulted

in a mandatory minimum sentence of 10 years (or 20 years if the offense took place following

another felony drug conviction). After enactment of the FSA, however, 280 grams or more of a

mixture or substance containing cocaine base was required to trigger the minimum sentence. The

threshold quantity triggering the mandatory minimum sentence of 5 years (or 10 following another

felony drug conviction) also increased, from 5 grams to 28 grams. The FSA did not, however,

apply retroactively to defendants who were sentenced before the statute was enacted. Dorsey v.

United States, 567 U.S. 260 (2012) (FSA retroactive only for defendants sentenced after

enactment); United States v. Robinson, 697 F.3d 443, 444 (7th Cir. 2012). The FSA itself therefore

had no direct bearing on Curb’s sentence.

       The FSA, however, also provided the Sentencing Commission with emergency authority

to make “conforming amendments . . . necessary to achieve consistency with other guideline



                                                2
provisions and applicable law.” FSA § 8. To conform the guidelines to the new mandatory

minimums established by the FSA, the Sentencing Commission adopted Amendment 750,2 which

revised the crack cocaine quantity tables listed in § 2D1.1(c) so that the quantities required to

trigger the mandatory minimums carried offense levels consistent with those applicable for other

drugs, with proportional adjustments for drug quantities above and below those triggering

quantities. See U.S.S.G. app. C, amends. 706 and 750 (2011).3 The retroactive revision of the

offense levels applicable to crack cocaine offenses made it possible for defendants like Mr. Curb,

who had been sentenced based on guideline ranges tied to the lower triggering quantities for

mandatory minimum sentences, to obtain sentencing reductions where the new crack offense level

quantities provided a lower guideline range (provided that the lower range was not constrained by

the applicable mandatory minimum sentence in effect when they were sentenced (because, again,

the FSA itself was not retroactive). See Robinson, 697 F.3d at 444.

       And, indeed, shortly after Amendment 750 was adopted, Mr. Curb sought and obtained a

sentencing reduction based on the lower crack offense levels promulgated by the Sentencing

Commission in order to implement the FSA.4 The Government agreed that Curb qualified for a



       2
        The Sentencing Commission first promulgated temporary emergency amendments to the
drug quantity tables in Amendment 748, which were not retroactive. Those amendments were
made permanent by Amendment 750, effective November 1, 2011. Amendment 750, in turn, was
made retroactive by Amendment 759. See U.S.S.G. app. C, amend. 759 (2011).
       3
           As explained in Amendment 750, to account for the FSA’s changes to the amounts
required to trigger application of mandatory minimum sentences, “the amendment conforms the
guideline penalty structure for crack cocaine offenses to the approach followed for other drugs,
i.e., the base offense levels for crack cocaine are set in the Drug Quantity Table so that the statutory
minimum penalties correspond to levels 26 and 32 . . . . [O]ther offense levels are established by
extrapolating proportionally upward and downward on the Drug Quantity Table.”
       4
         At about the same time, Curb also filed a motion pursuant to 28 U.S.C. § 2255 to vacate
his sentence based on prosecutorial misconduct and ineffective assistance of counsel. See Case
No. 11 CV 8355. That motion was denied. Case 11 CV 8355, ECF Nos. 5, 6, and 7.

                                                   3
sentence reduction pursuant to Amendment 750 and Judge Der-Yeghiayan granted Curb’s motion.

The amendment reduced Curb’s base offense level by two levels, thereby reducing his guideline

range to 235 – 293 months. Judge Der-Yeghiayan reduced Curb’s sentence from 270 months to

235 (which was the low end of the revised Guidelines range). ECF No. 1898.

       Mr. Curb subsequently received another sentence reduction in 2015 following Amendment

782 to the Guidelines, which “reduced by 2 levels the base offense levels assigned to drug

quantities in § 2D1.1.” United States v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015). Application of

Amendment 782 reduced Curb’s base offense level from 36 to 34, reduced the final offense level

from 38 to 36, and reduced his Guidelines range to 188 – 235 months of imprisonment. On Curb’s

motion, and without objection by the Government, Judge Der-Yeghiayan again reduced Curb’s

sentence again to the low-end of this newly applicable range, 188 months. ECF No. 2209. That is

where his sentence presently stands.5

                                        II. ANALYSIS

       Mr. Curb now seeks a further sentence reduction based on the First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194 (effective Dec. 21, 2018) (“First Step Act”). As relevant here,

Section 404 of the First Step Act allows courts to reduce defendants' sentences by applying the

FSA retroactively. Courts may impose a reduced sentence “as if sections 2 and 3 of the [FSA]

were in effect at the time the covered offense was committed.” FSA § 404(b). This provision grants

discretion to the sentencing court, but does not require the court to reduce sentences of eligible

defendants.




       5
         According to the Bureau of Prison’s inmate locator, Mr. Curb’s projected release date is
June 23, 2023.

                                                4
       Curb’s motion asks the Court “to resentence him to the low-end of the new Guideline

range.” First Step Motion, ECF No. 2426, at 2. But the First Step Act does not affect the Guidelines

range applicable to Curb’s offense. The First Step Act simply makes the changes to the mandatory

minimum sentences introduced by the FSA retroactive. The only way those changes can affect a

guideline range is if a crack cocaine mandatory minimum sentence had supplanted the otherwise

applicable guideline range prior to enactment of the FSA and the implementation of Amendment

750. That did not happen with respect to Mr. Curb.

       Had the FSA been in effect when Curb was sentenced—which is to say, if the threshold

for a 5-year mandatory minimum sentence had been 28 grams of crack and the threshold for a 10-

year mandatory minimum sentence had been 280 grams—Curb’s guideline range would have been

no different. That is because the amount of crack cocaine involved in Curb’s offense was far in

excess of even the increased quantities necessary to trigger a mandatory minimum sentence. The

4.5 kilos of crack cocaine for which Mr. Curb acknowledged responsibility carried a base offense

level of 38 and, in combination with other enhancements and reductions, produced an adjusted

offense level of 40 and a sentencing range of 292 to 365 months. Judge Der-Yeghiayan imposed a

sentence of 270 months, below that range but still well above the mandatory minimum sentence

of 10 years (120 months) even based on the higher drug quantity thresholds that would have

applied had the FSA been in effect at the time. This is not a case where the defendant would have

qualified for a lower sentence but for a mandatory minimum penalty.

       The change in the mandatory minimum penalties under section 2 of the FSA, then, provides

no reason to reduce Curb’s sentence.6 The First Step Act does not grant courts a general license to



       6
          It should also be noted that the FSA did not change the mandatory minimum sentences
applicable for heroin offenses. Even if the FSA’s changes to the crack cocaine quantity were
relevant to the quantities of crack cocaine as to which Curb admitted responsibility, he still would
                                                 5
resentence defendants convicted of pre-FSA crack cocaine offenses.7 It authorizes sentence

reductions where retroactive application of the FSA’s higher mandatory minimum penalty

triggering quantities would allow the court to reduce the sentence below the previously applicable

mandatory minimum. The increased mandatory minimum penalty quantities prescribed by the

FSA, however, had no effect on Curb’s sentence, so resentencing Mr. Curb “as if” the FSA had

applied at the time of the offense would change nothing. The sentence imposed if the FSA had

been in effect would have been precisely the same: 270 months. And because § 404(b) of the First

Step Act authorizes courts only to “impose a reduced sentence as if sections 2 and 3 of the [FSA]

were in effect at the time the covered offense was committed,” where making the FSA retroactive

would have no effect on the defendant’s sentence, no sentence reduction is authorized. See, e.g.,

United States v. Jones, No. CR 94-0067-WS, 2019 WL 1560879, at *2 (S.D. Ala. Apr. 9, 2019)

(where retroactive application of FSA would not have altered defendant’s sentence, the First Step

Act provides no sentencing relief). Making the FSA retroactive does nothing for Mr. Curb because

his sentence was never affected by the pre-FSA mandatory minimums and that is reason enough

to deny his motion.

       For defendants like Mr. Curb, whose sentences were not based on the pre-FSA mandatory

minimum penalties, the First Step Act can be read to authorize a sentence reduction only if



have faced the same mandatory minimum ten-year sentence because he was also charged with and
admitted to responsibility for more than a kilogram of heroin. That quantity of heroin was sufficient
to trigger the same mandatory minimum even if Curb had no involvement with crack cocaine.
       7
         “Nothing in the plain language of [the First Step Act] states, or even suggests, that the
Court conduct a full resentencing “applying current, applicable law,” or the law in effect when the
Fair Sentencing Act took effect.” United States v. Glover, No. 95-08021-CR, 2019 WL 1562833,
at *9 (S.D. Fla. Apr. 11, 2019). Indeed, it is noteworthy that the statute authorizes not resentencing
but only the imposition of “a reduced sentence.” See Dillon v. United States, 560 U.S. 817, 826
(2010) (Section 3582(c)(2)’s authorization to modify or reduce sentences based on lowered
guideline ranges “does not authorize a sentencing or resentencing proceeding”).

                                                  6
references to the FSA are interpreted to include the amendments to the sentencing guidelines that

were necessary to implement the FSA’s higher mandatory minimum sentence threshold. In his

opening brief, Mr. Curb appears to tack in this direction, expressly requesting a sentence at “the

low-end of the new Guideline range.” Motion, ECF No. 22426, at 2.8 In referring to the “new”

guideline range that would apply had the FSA been in effect, Mr. Curb is presumably referring to

the revised range that resulted from applying the reduced offense levels promulgated as the result

of Amendment 750. That amendment, again, was adopted so that guideline offense levels would

“conform” to the new mandatory minimums set forth in the FSA and “achieve consistency with

other guideline provisions and applicable law.” And had Amendment 750 been in effect at the time

Curb was sentenced, his guidelines range would have been lower. As discussed above, that

Amendment had the effect of lowering Curb’s guidelines range from the original range of 292-365

months to 235 – 293 months. And as authorized by 18 U.S.C. § 3582(c)(2) and Guideline § 1B1.10,

Mr. Curb sought and obtained a sentence reduction predicated on the Guideline’s implementation

of the amendments to the drug quantities triggering application of mandatory minimum sentences

for crack cocaine offenses.

       Because Curb has already received a sentence reduction in accordance with the FSA

amendments and implementing guideline amendments, the Government argues that Curb is

ineligible for any further reduction based on the First Step Act. Section 404(c) of the First Step

Act, the Government points out, states that “[n]o court shall entertain a motion made under this

section to reduce a sentence if the sentence was previously imposed or previously reduced in



       8
         Curb’s motion also, inconsistently, requests “a below guideline sentence, due to the
§ 3553(a) factors that granted relief at the original sentencing, and for the court to consider the
progress that has been made during the time of the Defendant’s incarceration (i.e., GED, Unicor,
Drug Assessment Programming, etc.).”

                                                7
accordance with the amendments made by sections 2 and 3 of the [FSA].” See Govt. Resp., ECF

No. 2439.

       Although the argument in his opening brief regarding a new guideline range appears to

accept the premise that the resentencing permitted by the First Step Act should be based on the

guidelines adopted to implement the FSA (namely, Amendment 750), in his reply brief, Mr. Curb

argues in response that § 404(c) does not make ineligible those defendants who have previously

received sentencing reductions as the result of guidelines amendments. Curb argues that the text

refers to, and therefore only reaches, defendants whose sentences were previously reduced by the

FSA itself rather than by guideline amendments promulgated in the wake of the FSA. In other

words, he argues that the text of § 404 should be read to apply only to statutory changes expressly

set forth in the FSA, not to the Guidelines amendments that followed and implemented the

statutory changes set forth in the FSA.

       Apart from the fact that it is inconsistent with his opening brief, Curb’s textual argument

is unpersuasive. As an initial matter, there are no defendants who obtained, prior to enactment of

the First Step Act, reduced sentences by invoking sections 2 or 3 of the FSA. That is because the

FSA itself did not authorize any sentencing reductions. United States v. Bailey, 777 F.3d 904, 907

(7th Cir. 2015) (“the FSA itself does not provide an independent basis for a sentence reduction”)

(internal quotation marks omitted). Standing alone, the FSA changed only the mandatory

minimum sentences applicable to crack cocaine offenses on a prospective basis. If § 404(c) is read

as Mr. Curb advocates, then its language about sentences previously “reduced in accordance with

the amendments made by sections 2 and 3 of the [FSA]” would be a nullity. The only way any

sentence has ever been reduced “in accordance with” the FSA is by means of the “conforming

amendments” to the guidelines that permitted sentence reductions—namely Amendment 750.



                                                8
       Mr. Curb’s interpretation of § 404(c), moreover, reads the statutory language too narrowly.

As Curb reads it, § 404(c) renders ineligible for further sentencing reduction only defendants who

previously obtained sentence reductions expressly authorized by the text of sections 2 or 3 of the

FSA. If that were the case, there would be no need for the phrase “in accordance with;” the statute

would just bar motions to reduce a sentence if the sentence had been previously reduced by sections

2 or 3. The statutory language, which employs the phrase “in accordance with,” rather than “by,”

is necessarily broader.9 To be “in accordance” does not require precise equivalency, but only

agreement, conformity, or consistency. See RANDOM HOUSE DICTIONARY               OF THE   ENGLISH

LANGUAGE (2d ed. 1987) (defining “accordance” as “agreement; conformity” and “consistent” as

“accordant”). In barring further sentencing relief for defendants who have previously obtained a

sentencing reduction “in accordance with” the FSA, the First Step Act therefore includes not only

those defendants whose sentences were reduced by the FSA statutory amendments, but also those

who obtained reductions pursuant to Guidelines amendments consistent with the statutory changes.

That includes defendants who obtained reductions authorized by Amendment 750 to the

Guidelines. Bailey, 777 F.3d at 906 (a sentence that has been based on the drug quantity changes

made by Amendment 750 has “already accounted for the FSA.”).

       This interpretation follows from the Seventh Circuit’s recognition that Amendment 750

was adopted “to implement” the FSA amendments to mandatory minimum sentences applicable

to crack cocaine offenses. United States v. Taylor, 778 F.3d 667, 669 (7th Cir. 2015). See also,

e.g., United States v. Currie, 571 Fed. App’x 492, 494 (7th Cir. 2014) (FSA “called for” guideline


       9
         In other words, the statute would read: “No court shall entertain a motion made under this
section to reduce a sentence if the sentence was previously imposed or previously reduced by the
amendments” to sections 2 and 3 of the FSA. But as written, the statute encompasses more,
extending not just to sentences reduced by the FSA, but also sentences reduced “in accordance
with” the statute.

                                                9
amendments to reduce crack cocaine offense levels). Indeed, the FSA itself directed the Sentencing

Commission to adopt “conforming amendments . . . necessary to achieve consistency with other

guideline provisions and applicable law.” FSA § 8. As the Supreme Court has explained, “[r]ead

most naturally, ‘applicable law’ refers to the law as changed by the Fair Sentencing Act, including

the provision reducing the crack mandatory minimums. . . . [A]chieving consistency with ‘other

guideline provisions’ means reducing the base offense levels for all crack amounts proportionally

. . . .” Dorsey, 567 U.S. at 276. In short, the sentencing changes wrought by the FSA included not

only the change in the quantities needed to trigger application of the mandatory minimum

sentences but also the Guideline amendments necessary to implement those statutory changes. And

to assess whether one has obtained relief “in accordance with” the FSA, then, one must consider

whether the conforming amendments of the guidelines provided such relief.

       They did. As discussed above, Mr. Curb moved pursuant to 18 U.S.C. 3582(c)(2) for a

sentence reduction based on the reduced offense levels promulgated by Amendment 750. Applying

the methodology set forth in Guideline § 1B1.10, Judge Der-Yeghiayan calculated Curb’s

sentencing range using the lower crack cocaine offense level promulgated by Amendment 750 and

reduced his sentence to the low end of that new range (which was as low as he was permitted to

make the sentence under the binding restriction of § 1B1.10(b)(2)(A)).10 That was a sentencing

reduction “in accordance with” the changes the FSA made to the crack cocaine quantities

triggering mandatory minimum sentences.

       Curb’s reading also fails to persuade because it would result in an anomaly that is at odds

with the intent of Section 404. The evident purpose of the First Step Act in making the FSA



       10
         Section 1B1.10 of the Guidelines is binding with respect to sentence reductions pursuant
to § 3582(c)(2). United States v. Dillon, 560 U.S. 817, 819 (2010).

                                                10
retroactive is to put defendants on equal footing with defendants who were sentenced after the

FSA was enacted. But Curb’s reading would put defendants who were sentenced before the FSA

in a better position than those who were not, by giving them an opportunity for an additional

sentence reduction that is not available to those sentenced after the FSA was enacted. Curb offers

no reason to think that Congress would choose to favor the former over the latter and the Court

can imagine none. Curb’s interpretation would exacerbate, rather than reduce, the sentencing

disparities arising from differences in the statutory and Guideline provisions applicable to offenses

involving cocaine base and cocaine at various times.

                                         III. Conclusion

       Sentencing Mr. Curb “as if” the FSA had been in effect would change nothing. The

mandatory minimum sentences under the FSA were irrelevant to the sentence that was imposed,

and Mr. Curb has already had the benefit of the Guidelines amendments promulgated to implement

the FSA’s changes. For both these reasons, the Court concludes that the First Step Act does not

authorize a further sentence reduction for Mr. Curb and his motion is therefore denied.




                                                              /s/ John J. Tharp, Jr._______
Dated: May 7, 2019                                            John J. Tharp, Jr.
                                                              United States District Judge




                                                 11
